Title: Credentials as a Delegate to Continental Congress, 14 June 1781
From: Virginia General Assembly
To: 



Virginia to wit,
In General Assembly
Thursday the 14th: June 1781.
Resolved
that James Madison, Edmund Randolph, Joseph Jones, Theodorick Bland and John Blair Esquires be appointed Delegates to represent this Commonwealth in Congress, for one Year from the first Monday in November next; they having been so elected by joint ballot of both Houses of Assembly.
(Signed),
Archibald Cary Sp: SenateBenjamin Harrison Sp: H. D.
A Copy, John Beckley C. H. D.

